Citation Nr: 0205957	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-14 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
cervical radiculopathy, for the period from January 31, 1997, 
to February 10, 1997.

2.  Entitlement to an evaluation in excess of 20 percent for 
cervical radiculopathy, status post discectomy due to 
herniated nucleus pulposus C5-C7, beginning on June 1, 1997.  

3.  Entitlement to a permanent and total disability rating 
for non-service-connected pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 1999, the Board remanded 
the case to the RO for further development.  In January 2001, 
the veteran testified at a hearing before a RO hearing 
officer.  A transcript of this hearing is associated with the 
claims folder.  As the RO has completed the development 
requested in the Board Remand, the matter is returned to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  From January 31, 1997, to February 10, 1997, the 
veteran's cervical radiculopathy was manifested by symptoms 
consistent with moderate intervertebral disc syndrome.  
Severe intervertebral disc syndrome, ankylosis of the 
cervical spine, or severe limitation of cervical spine motion 
are not shown during the period from January 31, 1997, to 
February 10, 1997.

3.  Since June 1, 1997, the veteran's cervical radiculopathy, 
status post discectomy, has been manifested by symptoms 
consistent with moderate intervertebral disc syndrome and 
moderate limitation of motion.  Severe intervertebral disc 
syndrome, ankylosis of the cervical spine, or severe 
limitation of cervical spine motion are not shown during the 
period from June 1, 1997.  

4.  The veteran submitted a statement in January 2001 
indicating that he wished to drop his appeal for non-service-
connected pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for cervical spine radiculopathy from January 31, 
1997, to February 10, 1997, are not met.  38 U.S.C.A. 
§§ 1155, 5100-5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 
4, §§ 4.40, 4.45, 4.71a, 4.72, Diagnostic Codes 5287, 5290, 
5293 (2001).

2.  The criteria for a disability rating in excess of 20 
percent for cervical spine radiculopathy, status post 
discectomy, from June 1, 1997, are not met.  38 U.S.C.A. 
§§ 1155, 5100-5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 
4, §§ 4.40, 4.45, 4.71a, 4.72, Diagnostic Codes 5287, 5290, 
5293 (2001).

3.  The veteran having withdrawn his appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.204 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The veteran has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is not presently associated with the 
claims folder, VA's duty to assist the claimant in this 
regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded VA examinations for compensation and 
pension purposes in March 2000 and May 2001.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  In 
February 2002, the veteran indicated that there was no new 
evidence to add to the claims folder.  Accordingly, the Board 
finds that the requirements set forth in the VCAA with regard 
to notice and development of the appellant's claim, have been 
satisfied, and that returning the case to the RO to consider 
the requirements of VCAA would serve no useful purpose, but 
would needlessly delay appellate review. 

I.  Evidentiary Background

Service medical records show that the veteran was treated for 
a neck injury from wrestling in March 1974.  X-ray findings 
of the cervical spine were normal at that time.  A diagnosis 
of cervical strain was rendered.  Examination at the time of 
the veteran's discharge from active service showed no 
abnormalities of the cervical spine.  

A November 1996 VA neurosurgery consultation sheet indicates 
that the veteran complained of pain in his neck radiating 
down his arms.  

On January 31, 1997, the veteran's claim for compensation for 
residuals of a neck injury was received by VA.  He reported a 
history stiffness and soreness "several times over the 
years."  These symptoms had never lasted more than one or 
two days until recently.  

On February 10, 1997, the veteran was admitted to a VA 
medical facility for complaints of right upper extremity 
pain, neck pain, and left upper extremity weakness.  He 
complained of cervical pain since 1973 that had recently 
worsened since December 1996.  MRI revealed cervical spine 
herniated nucleus pulposus with left angulation of C5-6 and 
C6-7 with compression of the left foramen and effacement of 
the spinal cord.  Treatment consisted of an anterior cervical 
discectomy at C5-6 and C6-7, with iliac crest bone graft 
fusion and Orion plating.  The veteran tolerated the 
procedure well and had an unremarkable hospital course.  

A March 1997 VA outpatient treatment record shows that the 
veteran's neck pain showed improvement.  However, he 
complained of right arm numbness.  He was wearing a neck 
collar.  

An April 1997 VA outpatient treatment record shows that the 
veteran ambulated on a cane.  He reported moderate 
improvement with some right arm pain.  

A May 1997 letter from a VA neurologist notes that the 
veteran was doing well following his neck surgery.  However, 
he was still recovering from the surgery which prevented him 
from participating in his regular activities.  He was 
restricted to light duty with no driving, no climbing, and no 
lifting objects weighing over 15 pounds.  

An August 1997 VA outpatient treatment record shows that the 
veteran reported significant improvement in his arm pain.  
While he reported pain in his feet, this was not felt to be 
radicular in nature.  

An October 1997 VA outpatient treatment record notes that the 
veteran received follow-up treatment of his neck disability.  
He complained of occasional spasm in his neck and tingling in 
his upper extremities.  

A December 1997 VA outpatient treatment record showed no 
radiculopathy.  

March 1998 VA treatment records show that the veteran was 
prescribed a TENS unit to treat his pain.  

In April 1998, the RO received several lay statements 
submitted in support of the veteran's claim for service 
connection for a neck disability.  A statement from the 
veteran's wife indicates that he had experienced migraine 
headaches at least once a month until surgery in February 
1997.  Statements from the veteran's father and mother 
indicate that the veteran had not been treated for a neck 
disability or migraine headaches prior to service.  

In July 1998, the veteran reported neck pain and headaches 
over the years which worsened in December 1996 and would not 
subside.  He reported pain and trouble with balance and 
walking following his surgery.  He also complained of 
numbness.  

In September 1998, the veteran was afforded a VA general 
medical examination.  The examiner noted that the claims 
folder was available and reviewed.  The examiner opined that 
it was at least as likely as not that the veteran's in-
service injury and neck complaints had some causal relation 
to his present neck condition that led to neck surgery.  The 
examiner opined that the veteran was unable to perform heavy 
physical work or work that involved heavy lifting with his 
upper body.  

VA radiological studies dated in October 1998 show findings 
of anterior fusion with plate and screws, C5 through C7 with 
no change in position or alignment.  The remainder of the 
vertebral bodies were unremarkable. 

In November 1998, the veteran was afforded a VA neurological 
examination.   The examination report indicates that the 
veteran's medical records were available for review in 
conjunction with the examination.  The veteran complained of 
a "bothersome sensation" in the left neck approximately 
once or twice a month since his in-service injury.  He 
reported that his neck would get stiff with occasional 
radiation of pain into the right upper extremity more than 
the left upper extremity.  He would usually rub his neck with 
cream and take aspirin with improvement of his symptoms.  
However, he reported that his symptoms had increased in 
severity in 1996 to the point in which his self-medicating 
would not work anymore.  The veteran reported that his 
discectomy in 1997 did not help his neck symptoms very much 
and he continued to complain of stiffness and occasional 
radiation of neck pain into the upper extremities.  His 
symptoms included headaches.  The examiner noted that general 
examination was essentially unremarkable.  Neurologically, 
the veteran's cranial nerves were normal.  Motor examination 
revealed normal tone in all four extremities with normal 
muscle strength in all muscle groups of the upper and lower 
extremities graded at 5/5 on the MRC scale.  Sensory 
examination revealed patch areas of decreased pinprick and 
light touch in the upper extremities that were not consistent 
and did not map to any peripheral nerve or dermatomal 
distribution.  There was mild decreased vibration distally at 
the lower extremities.  Deep tendon reflexes were physiologic 
and symmetric.  There were no pathological reflexes.  
Cerebellar examination was within normal limits and gait was 
normal.  Pertinent diagnoses were cervical radiculopathy, 
status post cervical discectomy and fusion, and history of 
migraine headaches, now resolved.  The examiner noted that he 
could not detect any weakness in any of the extremities, 
suggesting that the veteran's prior cervical spine surgery 
was successful in restoring normal function in the left upper 
extremities.  Based on his objective examination of the 
veteran, the examiner did not find any sequelae from the 
veteran's cervical radiculopathy as the veteran had a normal 
motor examination.  The examiner noted limitation of motion 
of the cervical spine; however, no cervical muscle spasm was 
detected.  Despite the veteran's contention that his symptoms 
have prohibited him from finding work, the examiner noted 
that examination revealed no motor deficits that would 
preclude gainful employment.  Further, the examiner noted 
that the veteran's present tension type headaches did not 
seem to be disabling and responded to over the counter 
medications.

In April 1999, the RO issued a rating action granting service 
connection for cervical radiculopathy, status post cervical 
discectomy and fusion due to herniated nucleus pulposus, C5 
through C7.  A 10 percent disability rating was assigned 
effective January 31, 1997.  The veteran subsequently 
expressed his disagreement with this disability evaluation in 
a May 1999 statement.  Specifically, he contended that he 
should be awarded a temporary total disability evaluation for 
convalescence following his neck surgery.  He also contended 
that his neck disability was more severe and warranted a 
disability rating in excess of 10 percent.  He reported that 
he was unable to return to his former work as a carpenter and 
that he had spasms, cramps, and pain and had to use a cane 
for prolonged standing or walking.  He also reported that he 
used a TENS unit to control his neck pain.  

By means of a July 1999 rating action, the veteran's service-
connected neck disability was assigned a rating of 20 percent 
effective from January 31, 1997, with a temporary total 
disability evaluation from February 10, 1997, to May 31, 
1997.

A July 1999 VA outpatient treatment record indicates that the 
veteran reported that his TENS unit did not work in hot 
weather as the leads came loose.  He used a cane for 
ambulation.  The treatment record notes that the veteran had 
a disc protrusion in his lumbar spine.  

In November 1999 the veteran agreed to a VA Vocational 
Rehabilitation Program under Chapter 31 which was to lead to 
a degree in Architectural Drafting with an anticipated 
completion dated of December 2001.

A March 2000 VA radiographic report indicates that x-ray 
findings of the veteran's cervical spine revealed spinal 
fusion of C5, C6, and C7 cervical vertebral bodies.  There 
was no evidence of recent fracture or dislocation of the 
cervical spine.  The veteran also had minimal narrowing of 
the intervertebral space in L5 to S1.  

The report of a March 2000 spine examination shows that the 
veteran was right hand dominant and was in school learning 
computer-aided drafting.  His present medications included 
Motrin, Robaxin, and Elavil.  He carried a cane, but used no 
braces.  The examiner noted that range of motion of the 
veteran's cervical spine was approximately 50 percent of 
normal.  Neurological examination was nonfocal.  He had a 
negative Tinel's at the elbow on the left and right.  
Similarly, there was a negative Tinel's at the carpal tunnel 
region bilaterally.  No muscular atrophy was observed.  The 
examiner noted that, while the veteran was not physically 
capable of engaging in heavy activities required of a 
carpenter, he was capable of sedentary or light duty as 
defined by the Dictionary of Occupational Titles.  

A March 2000 VA general medical examination report indicates 
that the veteran complained of posterior neck pain radiating 
down both arms.  This pain was associated with tingling and 
numbness of both upper extremities.  Pain was also noted in 
the left hip area were a bone graft was harvested.  Pertinent 
diagnosis was chronic neck pain and lower back pain with 
radiculopathy.  

In January 2001, the veteran testified at a hearing before a 
RO hearing officer.  At the hearing, the veteran submitted a 
written statement withdrawing his appeal for non-service-
connected pension benefits.  The veteran reported that 
following his surgery in February 1997 he wore a neck collar 
and his activities were restricted for six months.  He was 
unable to drive a car and was also limited in riding in a 
car.  He complained of a stiff neck and pain in his left 
shoulder with headache.  Likewise, he reported pain and 
numbness down into his fingers.  He had trouble occasionally 
with his grip.  At the time of the examination, the veteran 
was undergoing Chapter 31 Vocational Rehabilitation.  He 
reported that his neck disability had not caused him to miss 
any time from his vocational rehabilitation training.  He 
could stay on his feet for about a half hour each day before 
experiencing cramping and spasm.  He used a cane to ambulate.  
When asked if he experienced exacerbations of pain and 
numbness in his upper extremities, the veteran replied that 
there is always a little pain and numbness, but it is "not 
real bad."  He reported serious problems approximately four 
times per month.  

In May 2001, the veteran was afforded a VA neurological 
examination.  His symptoms included episodes of neck 
stiffness associated with tension-type headaches and episodic 
radiation of numbness to the upper extremities.  The 
headaches were occurring at the rate of approximately once a 
week.  He also reported low back pain which started after he 
left the military.  According to the examiner, the TENS unit 
had apparently helped.  Motor examination revealed normal 
tone and bulk in all four extremities and essentially normal 
muscle strength in all muscle groups of the upper and lower 
extremities graded 5/5 on the MRC scale.  He had some give-
way weakness secondary to pain in the left upper extremity 
and left lower extremity that appeared to disappear with 
prompting from the examiner.  Sensory examination revealed 
decreased pinprick and light touch in the left upper 
extremity in what appeared to be a C8 dermatomal 
distribution.  There was also some decreased sensation in the 
left lower extremity in what appears to be an L4-L5 
dermatome.  Cerebellar examination was normal.  Deep tendon 
reflexes were physiologic and symmetric except in the left 
upper extremity where they appeared to be diffusely 
decreased.  There were no pathologic reflexes.  The veteran 
appeared to have full cervical range of motion and no point 
tenderness could be elicited on palpation of his neck.  

A report from a VA Vocational Rehabilitation Counselor dated 
in October 2001 reflects that the veteran was working toward 
completion of an AAS with emphasis in the Architectural 
Drafting program, which he planned to complete by the end of 
May 2002.  He was then working for C. Davis Wilson 
Associates, LLC, and wanted to continue working for this 
employer once his program was completed.  He indicated that 
he was doing well in his program.  The veteran indicated that 
his disabilities were stable and that he did not need a 
medical referral.

II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4 (2001).  In determining the 
disability evaluation, VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2, which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is a 
question as to which of two evaluations should be applied to 
a disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The terms "mild," 
"moderate," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of terminology such as "mild" or 
"moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  

The RO has rated the veteran's cervical spine disability 
under Diagnostic Code 5293 which provides criteria for rating 
intervertebral disc syndrome.  Under these criteria, a 20 
rating contemplates moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent disability rating 
contemplates severe intervertebral disc syndrome with 
recurring attacks manifested by intermittent relief.  A 60 
percent disability rating contemplates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The Board will also consider the potential applicability of 
Codes 5287 and 5290 of the Schedule.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5287, a 30 percent disability 
evaluation is appropriate for ankylosis of the cervical spine 
at a favorable angle.  A 40 percent disability evaluation is 
appropriate for ankylosis at an unfavorable angle.

Moderate limitation of motion of the cervical spine warrants 
a 20 percent disability evaluation under Diagnostic Code 
5290.  Severe limitation of motion warrants a 30 percent 
disability rating.


III.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court) recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In assigning "an initial rating for a 
disability following an initial award of service connection 
for that disability", VA must consider all of "the evidence 
of record from the time of the veteran's application" for 
service connection.  Fenderson, 12 Vet. App. at 126.  In 
contrast, "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Rating for the period from January 31, 1997, to February 
10, 1997

After a review of the evidence, the veteran's symptomatology 
due to his service-connected cervical spine disorder most 
closely approximates the criteria for a 20 percent disability 
evaluation for the period from January 31, 1997 to February 
10, 1997.  

While the veteran reported a history of stiffness and 
soreness "several times over the years" in a January 1997 
statement, the evidence does not show recurring attacks of 
severe intervertebral disc syndrome with little intermittent 
relief prior to February 10, 1997.  On the contrary, the only 
evidence of treatment for cervical radiculopathy prior to his 
discectomy in 1997 is a VA treatment record dated in December 
1996.  Despite his reports during a November 1998 VA 
examination of a "bothersome sensation" in his neck that 
was treated with cream and aspirin prior to December 1996, 
the evidence does not show, nor does the veteran contend that 
he experienced attacks of severe intervertebral disc syndrome 
prior to February 10, 1997.  Accordingly, the Board finds 
that the criteria for an increased disability rating under 
Diagnostic Code 5293 were not met during the period from 
January 31, 1997, to February 10, 1997.

The evidence prior to February 10, 1997 does not show that 
the veteran's service-connected cervical spine disability was 
manifested by ankylosis of the cervical spine or severe 
limitation of motion of the cervical spine.  Accordingly, the 
criteria for an increased disability evaluation under 
Diagnostic Codes 5287 and 5290 are not met.

In reviewing the evidence, the Board acknowledges that the 
evidence shows complaints by the veteran of neck pain and 
stiffness during the period from January 31, 1997, to 
February 10, 1997.  These complaints have been considered, 
but it must be emphasized that functional impairment must be 
supported by "adequate pathology."  See 38 C.F.R. §§  4.40 
and 4.45 (1999); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Prior to February 10, 1997, the evidence suggests 
that the veteran felt that his neck disability was 
bothersome, but does not show that the condition was 
productive of functional impairment which would warrant a 
rating in excess of 20 percent.  Accordingly, the Board must 
find that any functional impairment resulting from the 
veteran's cervical spine disability prior to February 10, 
1997, is consistent with the 20 percent rating presently 
assigned for the period from January 31, 1997, to February 
10, 1997.  

Based on the evidence set forth above, the Board finds that 
the criteria for an increased disability rating for the 
veteran's service-connected cervical spine disability, 
evaluated as 20 percent disabling from January 31, 1997, to 
February 10, 1997, are not met.  38 U.S.C.A. §§ 1155, 5100-
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71a, 4.72, Diagnostic Codes 5287, 5290, 5293 (2001).

B.  Rating for the period beginning on June 1, 1997

After a review of the evidence, the Board finds that the 
criteria for an increased disability rating for cervical 
radiculopathy, status post discectomy due to herniated 
nucleus pulposus C5-C7, rated as 20 percent disabling from 
June 1, 1997, are not met.  

The veteran's service-connected cervical spine disorder is 
presently rated under Diagnostic Code 5293.  To reiterate, 
under this diagnostic code, a 20 percent disability rating 
contemplates recurring attacks of moderate intervertebral 
disc syndrome while a 40 percent disability rating 
contemplates severe recurring attacks of intervertebral disc 
syndrome with intermittent relief.  Despite subjective 
complaints of neck pain and stiffness following his 
discectomy, subsequent VA outpatient treatment records in 
1997 show improvement with occasional spasm in his neck and 
tingling in his upper extremities.  While the veteran was 
prescribed a TENS unit in 1998, VA neurological examination 
in November 1998 revealed normal tone in all four extremities 
with normal muscle strength.  The examiner opined that the 
veteran's lack of detectable weakness in any of his 
extremities indicated that his cervical spine surgery was 
successful in restoring normal function in the upper 
extremities.  Additionally, the examination report indicates 
a normal motor examination and the examiner could not find 
any sequelae from cervical radiculopathy.  Similarly, no 
muscular atrophy was observed during the March 2000 spine 
examination and the veteran had a negative Tinel's at the 
elbows and carpal tunnel regions.  Likewise, the May 2001 VA 
examination showed that the TENS unit had helped and motor 
examination revealed normal tone and bulk in all extremities 
with essentially normal muscle strength.  In light of the 
above, the Board finds that the evidence does not show severe 
intervertebral disc syndrome during the period from June 1, 
1997, as contemplated by a increased rating under Diagnostic 
Code 5293.

The record does not suggest that the veteran's cervical spine 
disability is manifested by ankylosis, despite fusion of 
several cervical vertebrae.  VA examination in March 2000 
revealed cervical motion to limited to 50 percent of normal 
and the most recent VA examination report dated in May 2001 
notes normal range of cervical motion.  Accordingly, the 
criteria for an increased disability evaluation under 
Diagnostic Code 5287 are not met.  Similarly, in light of the 
findings above, the Board finds that severe limitation of 
motion as required for an increased rating under Diagnostic 
Code 5290 is likewise not shown.

In reviewing the evidence, the Board acknowledges that the 
evidence shows complaints by the veteran of neck pain and 
stiffness.  As noted above, these complaints are contemplated 
by the currently assigned 20 percent rating.  See 38 C.F.R. 
§§  4.40 and 4.45 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Despite the veteran's complaints, the 
recent VA examination in May 2001 shows that the veteran's 
pain appeared to be improving with his present TENS 
treatment.  The veteran testified at his January 2001 hearing 
that he was actively participating in a VA vocational 
rehabilitation program and had not had to miss any time due 
to his service-connected cervical spine disorder.  Vocational 
rehabilitation records dated in October 2001 do not contain 
any information which would indicate functional impairment 
due to the cervical spine disorder in excess of that 
contemplated by the 20 percent rating.  Accordingly, the 
Board must find that any functional impairment resulting from 
the veteran's cervical spine disability is consistent with 
the 20 percent rating presently assigned.

Based on the evidence set forth above, the Board finds that 
the criteria for an increased disability rating for the 
veteran's service-connected cervical spine disability, 
evaluated as 20 percent disabling from June 1, 1997, are not 
met.  38 U.S.C.A. §§ 1155, 5100-5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 4.72, 
Diagnostic Codes 5285, 5286, 5287, 5290, 5293 (2001).

C.  Entitlement to non-service-connected pension benefits

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

A handwritten statement submitted by the veteran at his 
January 2001 hearing constitutes a valid withdrawal of the 
appeal for entitlement to non-service-connected pension 
benefits.  As the veteran has withdrawn his appeal, there 
remains no allegation of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
denial of entitlement to non-service-connected pension 
benefits and it is dismissed without prejudice.


ORDER

A rating in excess of 20 percent for cervical radiculopathy 
from January 31, 1997, to February 10, 1997, is denied.  

A rating in excess of 20 percent for cervical radiculopathy, 
status post discectomy due to herniated nucleus pulposus C5-
C7, beginning on June 1, 1997, is denied.  

The appeal for entitlement to non-service-connected pension 
benefits is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

